

BRIDGE LOAN AND REPRESENTATION AGREEMENT
 
THIS AGREEMENT made as of the 14th day of March, 2007.
 
AMONG:
 
FIRST CAPITAL INVEST CORP., a company incorporated under the laws of Switzerland
and having its head office located at Florastrasse 14, Zurich, CH-8008,
Switzerland
(hereinafter called “FCIC”)
 
AND:
 
MEGA MEDIA GROUP, INC., a company incorporated under the laws of United States
of America and having its head office located at 3rd Floor, 598 Broadway, New
York, New York USA 10012
(hereinafter called “MMG”)
 
AND:
 
ALEKSANDR SHVARTS and ERIC SCHWARTZ, all of New York, New York, USA
(hereinafter called the “Principal Shareholders”)
 
WHEREAS:
 
A.    MMG requires operating capital.
 
B.     MMG carries on the business of:
 
(1)    Mainstream Entertainment and Media
 
Investing in and developing a broad range of entertainment properties, balancing
acquisitions of existing media properties, such as purchasing existing
recordings and publishing catalogues with an earnings history, with the
development and acquisition of newer media ventures, such as mobile and new
technology media projects, and signing and developing emerging musical artists.
In addition to acquiring and developing both established and emerging media
properties, MMG has also developed a management division to serve the needs of
artists.
 
(2)    Russian Ethnic Media
 
Delivering media products that are contemporary, entertaining, fun and relevant
to the ethnic Russian community in North America. Working with cutting-edge news
networks and contributing staff in the entertainment and fashion industries both
in the United States and the Former Soviet Union, MMG is able to deliver a
unique blend of content that resonates with the “second generation” Russian
mentality: distinctly American with a European flair.
 
 

--------------------------------------------------------------------------------


 
-2-
 
C.    MMG wishes to go public via a reverse takeover (a “RTO”) of an existing
public company ("Pubco") trading on the over-the-counter bulletin board.
 
D.    FCIC is an investment firm and wishes to provide corporate finance advice
and assist MMG in going public.
 
E.    The Principal Shareholders are the controlling shareholders of MMG and
have represented and warranted that they have agreed to tender their shares
pursuant to an RTO with a Pubco introduced by FCIC, provided that Pubco's share
structure on completion of the RTO approximates the pro forma structure set out
in Schedule L attached hereto.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of ONE
($1.00) DOLLAR paid by each party to the other and of the mutual covenants and
agreements hereinafter contained, the parties hereto agree each with the other
as follows:
 
1.           INTERPRETATION
 
1.1    Where used herein or in any amendments or Schedules hereto, the following
terms shall have the following meanings:
 
(a)
“Accountants” means Kempisty and Company, a firm of Chartered Accountants or
Certified Public Accountants, independent of MMG and the Principal Shareholders
satisfactory to the United States Securities and Exchange Commission;

 
(b)
“Assets” means all of the properties, assets, and undertaking of MMG (including
technology, intellectual property, and goodwill) for the time being, present and
future, real and personal, legal or equitable, tangible or intangible and of
whatsoever nature and kind;

 
(c)
“Bridge Loan” means the loans in the approximate aggregate amount of TWO HUNDRED
AND FIFTY THOUSAND (US$250,000) DOLLARS, which may be made to MMG by FCIC or
arranged by FCIC pursuant to the terms of this Agreement;

 
(d)
“Business” means the business in which MMG is engaged, namely:

 
(i)
acquiring and developing both established and emerging media properties, serving
the needs of artists, and delivering media products that are contemporary,
entertaining, fun and relevant to the ethnic Russian community in North America,
as described in the business plan attached as Schedule A (the “Business Plan“);
and

 
(ii)
any other enterprise that is directly related to the foregoing;

 
(e)
“Event of Default” means any event set forth in section 13;

 
(f)
“FCIC Shares” means those fully paid and non assessable common shares of MMG
that may be issued to FCIC and/or FCIC’s clients by MMG pursuant to this
Agreement;

 
(g)
“Intellectual Property” means all intellectual property owned by MMG relating to
the Business, including all patents, patent applications, trade marks, service
marks, trade dress, trade names, copyrights, registrations or applications to
register any of the foregoing and any trade secrets;

 
 

--------------------------------------------------------------------------------


 
-3-
 
(h)
“Lenders” means lenders of the Bridge Loan, including FCIC;

 
(i)
“Maturity Date” means the date that is the earlier of six (6) months from the
date of any advance under the Bridge Loan or the date that MMG  or the Resulting
Company (as hereinafter defined) from the merger of MMG and Pubco, completes an
equity financing of not less than US $1,500,000;

 
(j)
“MMG Financial Statements” means those audited financial statements of MMG to be
prepared by the Accountants as at January 31, 2007;

 
(k)
“MMG Shareholders” means each of the shareholders of MMG set out in the attached
Schedule B;

 
(l)
“MMG Shares” means the five million two hundred seventy seven thousand four
hundred forty six (5,277,446) voting common shares US $0.001 par value and the
fourteen million four hundred and seventeen thousand (14,417,000) preferred
shares US $0.001 par value in the capital of MMG, held by the MMG Shareholders
in the amounts set opposite their names in the attached Schedule B, being all of
the currently issued and outstanding shares of MMG;

 
(m)
“Principal Sum” means the sum of TWO HUNDRED AND FIFTY THOUSAND (US$250,000)
DOLLARS to be advanced in instalments under the Bridge Loan;

 
(n)
“Promissory Note” means the promissory note or notes to be delivered by MMG to
FCIC or the Lenders in substantially the form attached as Schedule C;

 
(o)
“Property” means all of the properties, assets and undertaking of MMG, for the
time being, present and future, real and personal, legal or equitable, tangible
or intangible, and of whatsoever nature and kind and wheresoever situate; and

 
(p)
"Pubco" means an existing public company whose shares are quoted for trading on
the U.S. over-the-counter bulletin board;

 
(q)
"Resulting Company" means the company resulting from the merger/acquisition or
other business combination between MMG and Pubco; and

 
(r)
“RTO” means reverse takeover.

 
1.2    Wherever the singular or the masculine are used herein the same shall be
deemed to include the plural or the feminine or the body politic or corporate
where the context or the parties so require.
 
1.3    The headings to the sections, paragraphs, subparagraphs or clauses of
this Agreement are inserted for convenience only and shall not affect the
construction hereof.
 
1.4    Unless otherwise stated a reference herein to a numbered or lettered
section, paragraph, subparagraph or clause refers to the section, paragraph,
subparagraph or clause bearing that number or letter in this Agreement. A
reference to this Agreement or herein means this Bridge Loan and Representation
Agreement, including the Schedules hereto, together with any amendments thereof.
 
1.5    All dollar amounts expressed herein refer to lawful currency of the
United States of America.
 
 

--------------------------------------------------------------------------------


 
-4-
 
1.6    The following schedules are attached to and form part of this Agreement:

 

   Schedule A –  The Business Plan, including description of subsidiaries  
 Schedule B –  MMG Capital Structure    Schedule C –  Management Prepared
Financial Statements    Schedule D –  Form of Promissory Note    Schedule E –
 Employment, Service & Pension Agreements of MMG    Schedule F –  Real Property
& Leases of MMG    Schedule G –  Encumbrances on MMG’s Assets    Schedule H –
 MMG Litigation    Schedule I –  Options or Rights to Purchase Securities of MMG
   Schedule J –  Registered Trademarks, Trade Names & Patents of MMG  
 Schedule L –  Resulting Company Share Structure

 
2.      ENGAGEMENT
 
2.1    MMG hereby engages FCIC in the capacity of an independent consultant and
as its non exclusive fiscal agent for the services described hereafter and FCIC
accepts such engagement.
 
2.2    MMG and the Principal Shareholders agree that MMG shall have until one
(1) month from the date MMG delivers the MMG Financial Statements to FCIC (the
“Due Diligence Period”) within which to complete its due diligence
investigations. Upon being fully satisfied with its due diligence investigations
of MMG and of the corporate opportunities available to MMG, FCIC shall notify
MMG in writing of its satisfaction or non-satisfaction with its due diligence
investigations.
 
2.3    FCIC acknowledges that MMG requires working capital for its operations
and agrees that it may advance monies to MMG under the terms of the Bridge Loan
during and after the Due Diligence Period. The advances shall be made in United
States (“US”) currency and each instalment shall be repaid by MMG on the
Maturity Date of the advance of each instalment or as otherwise provided under
this Agreement. The advances under the Bridge Loan shall be subject to and in
accordance with the provisions of paragraphs 12.1 and  hereof.
 
2.4    MMG and the Principal Shareholders agree that upon FCIC advancing an
aggregate of TWO HUNDRED FIFTY THOUSAND (US$250,000) to MMG under the Bridge
Loan, they shall cause a nominee of FCIC to be appointed to MMG’s board of
directors.


2.5    MMG and the Principal Shareholders acknowledge and agree that FCIC has
identified a suitable Pubco and that they will use their best efforts to
complete an RTO on the basis set out in section 14 hereof . MMG and the
Principal Shareholders further agree should MMG fail to complete the RTO, FCIC
shall be entitled to terminate its obligations under this Agreement and in
addition to any compensation due to it hereunder, MMG and the Principal
Shareholders will pay a break-up fee calculated on the basis of one hundred
(100%) percent of the amount of the Principal Sum that has been advanced under
the Bridge Loan to such date.


3.      TERM


3.1    The term of FCIC’s engagement shall commence effective March 1, 2007 (the
“Commencement Date”) and shall run until the earlier of two (2) years from the
Commencement Date and the date on which MMG becomes a public company, provided
however, that in the event FCIC does not fund the operations of MMG in the
amount of at least TWO HUNDRED AND FIFTY THOUSAND (US$250,000) DOLLARS within
one (1) month of the Commencement Date, then the engagement of FCIC as the
fiscal agent of MMG shall terminate and FCIC shall be entitled to the repayment
or at its sole election, conversion of all or any part of the Bridge Loan
advanced to that date.
 
 

--------------------------------------------------------------------------------


 
-5-
 
3.2    It is understood and agreed that upon MMG becoming a public company (the
“Resulting Company”), a fresh agreement will be entered into by the Resulting
Company and FCIC and that FCIC will continue to provide similar services to the
Resulting Company as herein provided.


4.          SERVICES


4.1    FCIC agrees to provide the following services to MMG:
 
(a)
use reasonable efforts to arrange financings totalling TWO MILLION
(US$2,000,000) DOLLARS, on terms reasonably acceptable to MMG, whether debt or
equity or debt convertible into equity;

 
(b)
provide management advice, including assisting in the selection of personnel;

 
(c)
provide cash-flow analysis and recommend strategies for improving same;

 
(d)
provide cash-flow analysis and recommend strategies for improving same;

 
(e)
search for, identify and perform or direct all necessary due diligence on Pubco;

 
(f)
introduce MMG to professional advisors, including business valuators and
auditors;

 
(g)
assist MMG in any valuation issues which may arise in connection with an RTO;

 
(h)
introduce MMG to a prospective market maker, and use reasonable efforts to
assist MMG in securing such market maker;

 
(i)
negotiate the transaction terms with Pubco and the financing terms with any
underwriter, and assist in the “going public” transaction, including assisting
Pubco’s professional advisors in dealing with the stock exchange or bulletin
board on which Pubco is listed; and

 
(j)
use reasonable efforts to assist any sponsor in completing a major financing, it
being understood that the success of such financing is not guaranteed.

 
5.           COMPENSATION
 
5.1    As compensation for services hereunder, MMG agrees that it shall pay FCIC
during the term of this Agreement the sum of TEN THOUSAND (US$10,000) DOLLARS
per month and in the event FCIC arranges any financing during the term of this
Agreement, which closes during or after such term on terms which are
substantially the same as the terms on which such financing was commenced, MMG
or the Resulting Company, as the case may be, shall pay a fee to FCIC in the
amount of ten (10%) percent of the amount or amounts so arranged and issue
warrants to FCIC entitling it to purchase on the same terms and conditions of
any financing it arranges securities equivalent to ten (10%) percent of such
securities sold on the financing. FCIC acknowledges that in the event a
financing is arranged through a public company, the fee shall be the
responsibility of such public company.





--------------------------------------------------------------------------------


 
-6-
 
5.2    In addition, notwithstanding anything to the contrary contained herein,
in the event MMG goes public by any manner including an RTO or initial public
offering (“IPO”), MMG shall issue FCIC such number of common shares without par
value in the capital of MMG as fully paid and non-assessable (the “Finder's
Shares”), such that on completion of the RTO or IPO, FCIC will hold
approximately three (3%) percent of the shares issued by the Resulting Company
in exchange for all the issued and outstanding shares of MMG.


6.           COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL
SHAREHOLDERS AND MMG


The Principal Shareholders and MMG jointly and severally covenant with and
represent and warrant to FCIC as follows, and acknowledge that FCIC is relying
upon such covenants, representations and warranties in connection with the
advance of the Bridge Loan by FCIC and its clients and its retention as MMG’s
fiscal agent that:
 
6.1    MMG has been duly incorporated and organized, is validly existing and is
in good standing under the laws of United States of America; it has the
corporate power to own or lease its property and to carry on the Business; it is
duly qualified as a corporation to do business and is in good standing with
respect thereto in each jurisdiction in which the nature of the Business or the
property owned or leased by it makes such qualification necessary; and it has
all necessary licenses, permits, authorizations and consents to operate its
Business in accordance with the terms of its Business Plan.
 
6.2    The authorized capital of MMG consists of twenty million (20,000,000)
voting common shares, par value US$0.001 of which five million two hundred
seventy seven thousand four hundred and forty six (5,277,446) voting common
shares have been duly issued and are outstanding as fully paid and
non­assessable and seventy million (70,000,000) preferred shares par value
US$0.001 of which fourteen million four hundred and seventeen thousand
(14,417,000) preferred shares have been duly issued and are outstanding as fully
paid and non-assessable.
 
6.3    The MMG Shares owned by the MMG Shareholders are owned by them as the
beneficial and recorded owners with a good and marketable title thereto, free
and clear of all mortgages, liens, charges, security interests, adverse claims,
pledges, encumbrances and demands whatsoever as more particularly set out in
Schedule B hereof.
 
6.4    No person, firm or corporation has any agreement or option or any right
or privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from the MMG Shareholders of any of the MMG
Shares held by any of them.
 
6.5    No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of MMG or of any
securities of MMG, except as set out in Schedule H attached hereto.  MMG and the
Principal Shareholders covenant and agree that the outstanding loans set out in
Schedule H shall be converted into that number of common shares set out opposite
each lender's name in Schedule H prior to the RTO, such that MMG will have
issued a maximum of four million four hundred fifty four thousand one hundred
eighty three (4,454,183) additional common shares in satisfaction of loans in
the aggregate amount of ONE MILLION TWO HUNDRED EIGHTY ONE THOUSAND FOUR HUNDRED
FIFTY FIVE (US$1,281,455) DOLLARS.
 
6.6    FCIC understands that approximately $400,000 of convertible loans may
still be outstanding as at the time of the RTO.
 
 

--------------------------------------------------------------------------------


 
-7-
 
6.7    Other than as disclosed in Schedule A attached hereto, MMG does not have
any subsidiaries or agreements of any nature to acquire any subsidiary or to
acquire or lease any other business operations and will not acquire, or agree to
acquire, any subsidiary or business without the prior written consent of FCIC,
which consent shall not unreasonably be withheld.
 
6.8    Notwithstanding anything to the contrary contained herein and any further
share, option, warrant, or rights being issued, the relative percentages as
between the existing shareholders of the Pubco, FCIC and MMG Shareholders at the
time of the RTO shall remain as set out in Schedule L.
 
6.9    Except as described in Schedule I and article 6.5 hereof, MMG will not,
without the prior written consent of FCIC, issue any additional shares from and
after the date hereof or create any options, warrants or rights for any person
to subscribe for or acquire any unissued shares in the capital of MMG, without
the prior written consent of FCIC. The failure of MMG to renegotiate the NIR
Funding, as described in Schedule I, prior to the RTO on terms that are
acceptable to FCIC, shall be considered an Event of Default under section 13.1.
 
6.10   MMG is not a party to or bound by any agreement or guarantee, warranty,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
person, firm or corporation, or of any products related to the Business.
 
6.11   The books and records of MMG fairly and correctly set out and disclose in
all material respects, in accordance with generally accepted accounting
principles, the financial position of MMG as at the date hereof, and all
material financial transactions of MMG relating to the Business have been
accurately recorded in such books and records.
 
6.12   MMG shall immediately cause the Accountants to commence the preparation
of the MMG Financial Statements and represent that the MMG Financial Statements
will present fairly the assets, liabilities (whether accrued, absolute,
contingent or otherwise) and the financial condition of MMG as at the date
thereof and there will not be any material increase in such liabilities other
than in the ordinary course of Business and the MMG Financial Statements will
not show any material differences from the management prepared and reviewed
financial statements (the “Management Statements”) attached as Schedule C
hereto.
 
6.13   The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not:
 
(a)
result in the violation of any of the terms and provisions of the constating
documents or bylaws of MMG or of any indenture, instrument or agreement, written
or oral, to which MMG or the Principal Shareholders may be a party; or

 
(b)
to the best of the knowledge of MMG and the Principal Shareholders, result in
the violation of any law, regulation, municipal bylaw or ordinance.

 
6.14   This agreement has been duly authorized, validly executed and delivered
by MMG and the Principal Shareholders.
 
6.15   The Business has been carried on in the ordinary and normal course by and
will be carried on by MMG in the ordinary and normal course after the date
hereof other than by mutual agreement of MMG and FCIC.
 
 

--------------------------------------------------------------------------------


 
-8-
 
6.16   Except as disclosed in the Schedules hereto:
 
(a)
MMG is not a party to any written or oral employment, service or pension
agreement;

 
(b)
MMG does not have outstanding any bonds, debentures, mortgages, notes or other
indebtedness, and MMG is not under any agreement to create or issue any bonds,
debentures, mortgages, notes or other indebtedness;

 
(c)
MMG is not the owner, lessee or under any agreement to own or lease any real
property;

 
(d)
MMG owns, possesses and has good and marketable title to its undertaking,
property and Assets, and without restricting the generality of the foregoing,
all those assets described in the balance sheet included in the Management
Statements, free and clear of any and all mortgages, liens, pledges, charges,
security interests, encumbrances, actions, claims or demands of any nature
whatsoever or howsoever arising.

 
(e)
MMG does not have any outstanding material agreements (including employment
agreements) contracts or commitment, whether written or oral, of any nature or
kind whatsoever, except:

 
(i)
agreements, contracts and commitments in the ordinary course of business;

 
(ii)
service contracts on office equipment; and

 
(iii)
the employment, services and pension agreements described in the Schedules
hereto;

 
(f)
there are no actions, suits or proceedings (whether or not purportedly on behalf
of MMG), pending or threatened against or affecting MMG or affecting the
Business, at law or in equity, or before or by any federal, provincial, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and neither MMG nor the Principal
Shareholders are aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success.

 
6.17   MMG has its property insured against loss or damage by all insurable
hazards or risks on a replacement cost basis and such insurance coverage will be
continued in full force and effect; to the best of the knowledge of MMG and the
Principal Shareholders, MMG is not in default with respect to any of the
provisions contained in any such insurance policy and has not failed to give any
notice or present any claim under any such insurance policy in due and timely
fashion.
 
6.18   MMG is not in material default or breach of any contracts, agreements,
written or oral, indentures or other instruments to which it is a party and
there exists no state of facts which after notice or lapse of time or both which
would constitute such a default or breach, and all such contracts, agreements,
indentures or other instruments are now in good standing and MMG is entitled to
all benefits thereunder.
 
6.19   To the best of the knowledge of MMG and the Principal Shareholders, MMG
is conducting and will conduct the Business in compliance with all applicable
laws, rules and regulations of each jurisdiction in which the Business is or
will be carried on, MMG is not in material breach of any such laws, rules or
regulations and is fully licensed, registered or qualified in each jurisdiction
in which MMG owns or leases property or carries on or proposes to carry on the
Business to enable the Business to be carried on as now conducted and its
property and assets to be owned, leased and operated, and all such licenses,
registrations and qualifications are valid and subsisting and in good standing
and that none of the same contains or will contain any provision, condition or
limitation which has or may have a materially adverse effect on the operation of
the Business.
 
 

--------------------------------------------------------------------------------


 
-9-
 
6.20   All facilities and equipment owned or used by MMG in connection with the
Business are in good operating condition and are in a state of good repair and
maintenance.
 
6.21   Except as disclosed in the Management Statements, MMG has no loans or
indebtedness outstanding which have been made to directors, former directors,
officers, shareholders and employees of MMG or to any person or corporation not
dealing at arm’s length with any of the foregoing.
 
6.22   MMG has made full disclosure to FCIC of all aspects of the Business and
has made all of its books and records available to the representatives of FCIC
in order to assist FCIC in the performance of its due diligence searches and no
material facts in relation to the Business have been concealed by MMG or the
Principal Shareholders.
 
6.23   To the best of their knowledge, information and belief, all due diligence
material provided to FCIC and its counsel is accurate in all respects.
 
6.24   There are no material liabilities of MMG of any kind whatsoever, whether
or not accrued and whether or not determined or determinable, in respect of
which MMG or FCIC may become liable on or after the consummation of the
transaction contemplated by this Agreement, other than liabilities which may be
reflected on the MMG Financial Statements, liabilities disclosed or referred to
in this Agreement or in the Schedules attached hereto, or liabilities incurred
in the ordinary course or business and attributable to the period since the date
of the MMG Financial Statements, none of which has been materially adverse to
the nature of the Business, results of operations, assets, financial condition
or manner of conducting the Business.
 
6.25   The Articles, bylaws and other constating documents of MMG in effect with
the appropriate corporate authorities as at the date of this Agreement will
remain in full force and effect without any changes thereto unless such changes
are expressly agreed to by FCIC.
 
6.26   The directors and officers of MMG are as follows:
 

  Name Position   Aleksandr Shvarts Chief Executive Officer   David Kokakis
Chief Operating Officer   Gennady Pomeranets Chief Financial Officer   Eric
Schwartz Executive Vice President

 
6.27   MMG is not a party to any collective bargaining agreement or other
agreement made with a trade union and there is no union which has been certified
as the bargaining agent for the employees of MMG.
 
6.28   No claim shall be made by FCIC against MMG or the Principal Shareholders
as a result of any misrepresentation or as a result of the breach of any
covenant or warranty herein contained unless the aggregate loss or damage to
FCIC exceeds FIVE THOUSAND (US$5,000) DOLLARS.
 
 

--------------------------------------------------------------------------------


 
-10-
 
7.           REPRESENTATIONS AND WARRANTIES REGARDING MMG’S
TECHNOLOGIES/INTELLECTUAL PROPERTY
 
7.1    MMG and the Principal Shareholders hereby represent and warrant to FCIC
that:
 
(a)
with respect to the Intellectual Property referred in Schedule A:

 
(i)
MMG is the sole and exclusive owner and has the sole and exclusive right to use,
license and convey the item in the conduct of its Business;

 
 
(ii)
to the best of the knowledge of MMG and the Principal Shareholders, no
proceedings are pending or threatened against MMG or against any other persons
which challenge the validity, enforceability, use or ownership of the item,
except as described in Schedule H attached hereto;

 
 
(iii)
to the best of the knowledge of MMG and the Principal Shareholders (without
having made independent searches or investigation in connection therewith), the
Intellectual Property does not infringe upon or otherwise violate the
intellectual property including, but without restricting the generality thereof,
patents, trademarks, service marks, or copyrights, domestic or foreign, of
others and, to the knowledge of MMG and the Principal Shareholders, is not being
infringed upon by others and is not subject to any outstanding order, decree,
judgment, stipulation or charge;

 
(iv)
MMG has not received any charge of interference or infringement with respect to
any item;

 
(v)
to the best of the knowledge of MMG and the Principal Shareholders (without
having made independent searches or investigation in connection therewith),
there is no invention or application therefor or similar property which
infringes upon the item;

 
(vi)
MMG shall have taken all steps reasonable and duly necessary to protect the
Intellectual Property;

 
(vii)
MMG has supplied (or made available to) FCIC true and complete copies of all
written documentation evidencing its ownership of each item and all licenses and
other contracts relating thereto, or to which a reference is made in Schedule A;
and

 
(viii) 
MMG has the right to use all of the registered trade marks, trade names and
patents, both domestic and foreign, in relation to the Business as set out in
the Schedules hereto;

 
(b)
to the best of the knowledge of MMG and the Principal Shareholders (without
having made independent searches or investigation in connection therewith), MMG
has not infringed, misappropriated or otherwise violated any intellectual
property rights of any third party, nor will any infringement, misappropriation,
or violation occur as a result of the continued operation of the business by MMG
as now conducted.

 
 

--------------------------------------------------------------------------------


 
-11-

 
8.           COVENANTS, REPRESENTATIONS AND WARRANTIES OF FCIC
 
8.1    FCIC covenants with and represents and warrants to MMG and the Principal
Shareholders as follows and acknowledges that they are relying upon such
covenants, representations and warranties in entering into this Agreement:
 
(a)
the entering into of this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of the constating documents or bylaws of FCIC or of any indenture,
instrument or agreement, written or oral, to which FCIC may be a party;

 
(b)
this Agreement has been duly authorized, validly executed and delivered by FCIC;
and

 
(c)
no claims shall be made by MMG or the Principal Shareholders against FCIC as a
result of any misrepresentation or as a result of the breach of any covenant or
warranty herein contained unless the aggregate loss or damage to MMG or the
Principal Shareholders exceeds FIVE THOUSAND (US$5,000) DOLLARS.

           
9.           SURVIVAL
 
9.1    All representation, warranties, covenants and agreements made hereunder
shall survive the payment of the Bridge Loan and shall continue in full force
and effect until the repayment or conversion of the Bridge Loan.
 
10.         SECURITY
 
10.1   To secure the repayment of the Bridge Loan and the payment of all other
monies due hereunder, MMG agrees to execute a Promissory Note in the form
attached as Schedule C hereof, evidencing each advance of funds under the Bridge
Loan and sign a general security agreement in the standard form, securing all
the Assets in favour of the Lenders. The Lenders shall file the necessary UCC
filings to register its security interests.
 
10.2   The Lenders may grant extensions, take and give up securities, accept
compositions, grant releases and discharges and otherwise deal with MMG and with
other parties, sureties or securities as the Lenders may see fit without
prejudice to the liability of FCIC or the Lenders’ rights under this Agreement
or under the Promissory Note.
 
10.3   The grant of the Promissory Note or of any other security in replacement
thereof shall not operate so as to create any merger or discharge of any
indebtedness or liability of MMG hereunder, nor of any assignment, transfer,
guarantee, lien, contract, promissory note, bill of exchange or security of any
form held or which may hereafter be held by the Lenders from MMG or from any
other person whomsoever.
 
10.4   The Lenders may waive any breach by MMG of this Agreement or of any
default by MMG in the observance or performance of any covenant or condition
under the Promissory Note. No failure or delay on the part of the Lenders to
exercise any right, power or remedy given herein or by statute or at law or in
equity or otherwise shall operate as a waiver thereof, nor shall any single or
partial exercise of any right preclude any other exercise thereof or the
exercise of any other right, power or remedy, nor shall any waiver by the
Lenders be deemed to be a waiver of any subsequent similar or other event.
 
 

--------------------------------------------------------------------------------


 
-12-
 
11.         TERMS OF THE BRIDGE LOAN
 
11.1   MMG shall pay interest on the monies advanced under the Bridge Loan
before and after judgment, on the amount of the Principal Sum remaining unpaid
from time to time interest at a rate of ten (10%) percent per annum, payable
quarterly  on March 31, June 30, September 30, and December 31 of each year.
 
11.2   At any time prior to the Maturity Date and provided that MMG has not
completed the RTO of Pubco, the Lenders shall have the right to convert all or
any part of the Principal Sum into common shares without par value in the
capital of MMG, at a conversion price of TWENTY FIVE (US$0.25) CENTS per share.
 
11.3   The Lenders may exercise the right of conversion hereby granted by
delivering notice in writing to MMG which notice shall stipulate the amount of
the Bridge Loan being converted to common shares in the capital of MMG. Upon
receipt of such notice, MMG shall forthwith take all necessary action to cause
certificates representing the appropriate number of common shares to be issued
and delivered to the Lenders as the case may be in satisfaction of such amount
of the Bridge Loan which has been so converted.
 
11.4   In the event of:
 
(a)
any subdivision, consolidation or reclassification of MMG’s issued shares;

 
(b)
any reorganization of the share capital of MMG affecting in any manner its
issued shares;

 
(c)
the amalgamation , merger or business combination of MMG with any other company
or companies; or

 
(d)
the declaration of a stock dividend or other distribution of the assets of MMG
to the shareholders of MMG, other than a stock dividend of up to but not in
excess of five (5%) percent of the number of outstanding common shares of MMG,

 
the number of shares which may be but are not yet issued pursuant to the
Lender’s right of conversion at the time when such event occurs shall be
adjusted, if required, so that the Lenders will be in no less favourable
position than if they had received, prior to the date of such event, the shares
which it would otherwise be entitled to receive upon exercise of its right of
conversion.


11.5   MMG may prepay all or any portion of the Bridge Loan at any time prior to
the Maturity Date, but MMG must give the Lenders notice of its intention to do
so at least twenty (20) days before the date of such prepayment, during which
the Lenders may exercise their rights of conversion in accordance with the terms
of this Agreement.


12.         CONDITIONS PRECEDENT


12.1   The Lenders’ agreement to advance any funds to MMG shall be subject to
the satisfaction of the following conditions:
 
(a)
the representations and warranties of MMG and the Principal Shareholders shall
be true as of the date hereof and as of the date of each subsequent advance;

 
(b)
MMG shall have complied with all of its obligations hereunder;

 
 

--------------------------------------------------------------------------------


 
-13-

 
(c)
MMG shall have caused to be delivered to the Lenders an opinion of MMG’s
solicitors confirming that:

 

(i)
MMG was duly incorporated, organized, validly existing and in good standing with
respect to the filing of annual returns under the laws of United States of
America;

 

(ii)
this Agreement has been duly authorized, validly executed and delivered by MMG;
and

 

(iii)
the General Security Agreement and the Promissory Notes delivered by MMG in
respect of each advance have been duly authorized, validly executed and
delivered by MMG;

 
(d)
MMG shall provide a budget setting out a use of proceeds, which budget is
satisfactory to FCIC; and

 
(e)
other than for the Bridge Loan, any further advances or financing under FCIC's
mandate hereunder shall be subject to MMG delivering the MMG Financial
Statements, which statements shall not be materially different from the
Management Statements.

 
(f)
The foregoing conditions precedent are inserted for the benefit of the Lenders
and may be waived in whole or in part by the Lenders at any time prior to the
Lenders making advances by delivering to MMG written notice to that effect..

 
12.2   The Lenders shall deliver from time to time or cause to be delivered to
MMG funds advanced under the Bridge Loan in certified cheques, bank drafts or
solicitors’ trust cheques
 
12.3   On the date of each advance by FCIC or a Lender, MMG shall deliver to
FCIC or the Lender, as the case may be:
 
(a)
a promissory note evidencing the advance;

 
(b)
certified resolutions of the directors of MMG approving the transactions
contemplated hereby and reserving sufficient shares to satisfy MMG’ obligations
under this Agreement;

 
(c) 
the opinion of MMG’ solicitors referred to in paragraph 12.1.

 
13.         EVENTS OF DEFAULT AND REMEDIES
 
13.1   Any one or more of the following events, whether or not any such event
shall be voluntary or involuntary or be effected by operation of law or pursuant
to or in compliance with any judgment, decree or order of any court or any
order, rule or regulation of any administrative or governmental body, shall
constitute an Event of Default if:
 
(a)
MMG defaults in the payment of any monies due hereunder as and when the same is
due;

 
(b)
MMG defaults in the observance or performance of any other provision hereof;

 
(c)
an order is made or a resolution is passed or a petition is filed for the
liquidation or winding-up of MMG;

 
 

--------------------------------------------------------------------------------


 
-14-
 
(d)
MMG commits an act of bankruptcy or makes a general assignment for the benefit
of its creditors or otherwise acknowledges its insolvency;

 
(e)
execution, sequestration, extent or other process of any court becomes
enforceable against MMG or a distress or analogous process is levied upon the
Property or any part thereof unless the process is in good faith disputed by MMG
and MMG gives security to pay the full amount claimed to the satisfaction of the
Lenders;

 
(f)
MMG permits any sum which is not disputed to be due by MMG and which forms or is
capable of forming a charge upon any of the Property to remain unpaid after
proceedings have been taken to enforce the same;

 
(g)
MMG ceases or demonstrates an intention to cease to carry on its business;

 
(h)
a receiver or receiver-manager or receiver and manager is appointed for any of
its Property;

 
(i)
MMG makes default in the due payment, performance or observance, in whole or in
part, of any debt, liability or obligation of MMG to the Lenders, whether
secured hereby or otherwise; or

 
(j)
MMG makes default in the due payment, performance or observance, in whole or in
part, of any charge or encumbrance upon the Property.

 
13.2   Upon the occurrence of any Event of Default and at any time thereafter,
provided that MMG has not by then remedied such Event of Default, the Lenders
may, in their discretion, by notice to MMG, declare this Agreement to be in
default. At any time thereafter, while MMG shall not have remedied such Event of
Default, the Lenders, in their discretion, may:
 
(a)
declare the Bridge Loan and other monies owing (the “Debt”) by MMG to the
Lenders to be immediately due and payable;

 
(b)
convert the Debt into common shares of MMG as provided in paragraph 11.2 hereof;

 
(c)
convert the Debt into any successor company of MMG; and

 
(d)
demand payment from MMG and exercise any or all of its remedies under this
Agreement.

 
13.3   No remedy conferred on the Lenders hereby is intended to be exclusive.
Each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise. The exercise or commencement of exercise by the Lenders
of any one or more of such remedies shall not preclude the simultaneous or later
exercise by the Lenders of any or all other such remedies.


14.         PROPOSED RTO TRANSACTION


14.1   MMG and the Principal Shareholders acknowledge that FCIC has identified a
suitable Pubco and subject to completing standard acquisition agreements, the
Principal Shareholders have agreed to sell all their shares in MMG and cause the
MMG Shareholders to sell all their shares in MMG to Pubco in consideration of
being issued collectively a maximum of sixty eight and a half (68½%) percent of
the Resulting Company. It is specifically acknowledged and agreed that three
(3%) percent of the Resulting Company's shares will be issued to FCIC in
exchange for the Finders Shares issued to FCIC under section 5.2 or directly by
the Resulting Company as the case may be.
 
 

--------------------------------------------------------------------------------


 
-15-
 
14.2   The parties acknowledge that one of the principal reasons for completing
the RTO is to facilitate future financing of MMG’s business and that they will
jointly endeavour to raise additional financing once the RTO completes, to
finance MMG’s Business Plan.


14.3   In the event for whatever reason MMG or the Principal Shareholders
determine not to proceed with the RTO, then the provisions of paragraph 2.5
shall apply and in addition, the Lenders may treat such as an Event of Default
and be entitled to the remedies set out in section 13 hereof.


15.         CONFIDENTIALITY AND NON DISCLOSURE


15.1   FCIC acknowledges that its employees, representatives or agents will,
during the course of its due diligence be provided with certain confidential
information relating to the Business. FCIC agrees to use such confidential
information only for its due diligence purposes, and undertakes not to disclose,
or permit to be disclosed any part of such confidential information to any other
person other than as set out in paragraph 15.2 hereof.
 
15.2   It is understood and agreed that the confidentiality provisions set out
above do not apply in the event FCIC can demonstrate that:
 
(a)
at the time of disclosure by MMG to FCIC, the information was in the public
domain through no breach of this Agreement;

 
(b)
after the time of disclosure to FCIC by MMG the confidential information was
generally available to third parties by publication or otherwise;

 
(c)
by written records, FCIC was lawfully in possession of confidential information
prior to such disclosure; or

 
(d)
the confidential information was required to be disclosed by lawful authority.

 
16.         MISCELLANEOUS
 
16.1   Any notice required or permitted to be given under this Agreement shall
be in writing and may be given by delivering same or mailing same by registered
mail or sending same by telegram, telex, telecopier or other similar form of
communication to the following addresses:
 
FCIC:
 
    First Capital Invest Corp.
    Florastrasse 14
    Zurich, CH-8008
    Switzerland
 
    Attention : Kurt Dalmata
 
    Telephone No.: 4 1-44-202-0080
    Fax No.: 4 1-44-202-0082
    email: kurt@dalmata.ch
 
 

--------------------------------------------------------------------------------


 
-16-
 
    With a copy to:
 
        Boughton Law Corp.
 
        Attention: Rory S. Godinho
 
        Telephone No.: 604 647-5525
        Fax No.: 604 683-5317
        email: rgodinho@boughton.ca
 
MMG:
 
    Mega Media Group, Inc.
    3rd Floor, 598 Broadway
    New York, NY 10012
 
    Attention: Alex Shvarts
 
    Telephone No.: 718 947-1100
    Fax No.: 646 417-5109
    Email : alex.s@megamediagroup.com
 
Any notice so given shall:
 
(a)
if delivered, be deemed to have been given at the time of delivery;

 
(b)
if mailed by registered mail, be deemed to have been given on the fourth
business day after and excluding the day on which it was so mailed, but should
there be, at the time of mailing or between the time of mailing and the deemed
receipt of the notice, a mail strike, slowdown or other labour dispute which
might affect the delivery of such notice by the mails, then such notice shall be
only effective if actually delivered; and

 
(c) 
if sent by email, telecopier or other similar form of communication, be deemed
to have been given or made on the first business day following the day on which
it was sent.

 
Any party may give written notice of a change of address in the aforesaid
manner, in which event such notice shall thereafter be given to such party as
above provided at such changed address.
 
16.2   Neither this Agreement nor any provision hereof may be amended, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the amendment, waiver, discharge or
termination is sought.
 
16.3   This Agreement embodies the entire agreement and understanding between
the parties hereto and supersedes all prior agreements and undertakings, whether
oral or written, pertaining to the subject matter hereof.
 
16.4   If the date upon which any act or payment hereunder is required to be
done or made falls on a day which is not a business day, then such act or
payment shall be performed or made on the first business day next following.
 
16.5   The taking of a judgment on any covenant contained herein or on any
covenant set forth in any other security for payment of any indebtedness
hereunder or performance of the obligations hereby secured shall not operate as
a merger of any such covenant or affect the Lenders’ right to interest at the
rate and times provided in this Agreement on any money owing to the Lenders
under any covenant herein or therein set forth and such judgment shall provide
that interest thereon shall be calculated at the same rate and in the same
manner as herein provided until such judgment is fully paid and satisfied.
 
 

--------------------------------------------------------------------------------


 
-17-
 
16.6   If any one or more of the provisions of this Agreement should be invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality or enforceability of such provision shall not in any way be affected or
impaired thereby in any other jurisdiction and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
16.7   Each party shall be responsible for the payment of its own legal fees,
and MMG shall be solely responsible for the payment of all fees relating to the
obtaining of all required securities regulatory approvals.
 
16.8   This Agreement shall enure to the benefit of and be binding upon all
parties hereto and their respective heirs, personal representatives, successors
and assigns, as the case may be.
 
16.9   This Agreement shall be governed by and be construed in accordance with
the laws of British Columbia and the parties hereto agree to submit to the
exclusive jurisdiction of the courts of British Columbia with respect to any
legal proceedings arising herefrom.
 
16.10   Time is of the essence of this Agreement.
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.
 

 

 
 )
 
THE CORPORATE SEAL OF MEGA MEDIA GROUP, INC. was hereunto affixed in the
presence of:
 )
 )
 )
     )
C/S
Authorized Signatory
 )      )  
THE CORPORATE SEAL OF FIRST CAPITAL INVEST CORP. was hereunto affixed in the
presence of:
 )
 )
 )
     )
C/S
Authorized Signatory
 )      )  
SIGNED, SEALED and DELIVERED by ALEKSANDR SHVARTS in the presence of:
 )
 )
     )
 
Signature
 )      )  
Print Name
 )
ALEKSANDR SHVARTS
   )  
Address
 )      )      )   Occupation  )        

 
 

--------------------------------------------------------------------------------


 
-18-
 
SIGNED, SEALED and DELIVERED by ERIC SCHWARTZ in the presence of:
 )
 )
     )
 
Signature
 )      )  
Print Name
 )
ERIC SCHWARTZ
   )  
Address
 )      )      )   Occupation  )        

 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE A
The Business, including Subsidiaries

 

 [mmg1.jpg]  
MEGA MEDIA GROUP, INC.
 
Mega Media Group, Inc. ("MMG" or the “Company”) is a multi-media holding company
based in Brooklyn, New York, with six wholly-owned subsidiaries: Mega Media
Records dba Skeleton Key Entertainment, Mega Media Film, Mega Media Sports
Entertainment, Mega Media Studios, Echo Broadcasting Group, and VSE Magazine.
MMG’s focus is in two primary areas: (1) Mainstream Entertainment and Media, and
(2) Russian Ethnic Media.

 
Mainstream Entertainment and Media
 
MMG's mission is to invest in and develop a broad range of entertainment
properties, balancing acquisitions of existing media properties, such as
purchasing existing recordings and publishing catalogs with an earnings history,
with the development and acquisition of newer media ventures, such as mobile and
new technology media projects, and signing and developing emerging musical
artists.  In addition to acquiring and developing both established and emerging
media properties, MMG will also develop a management division to serve the needs
of artists.
 
Russian Ethnic Media
 
MMG's subsidiaries, Echo Broadcasting Group and VSE Magazine, are
Russian-American media companies that deliver media products that are
contemporary, entertaining, fun and relevant to the ethnic Russian community in
North America.  Working with cutting-edge news networks and contributing staff
in the entertainment and fashion industries both in the United States and the
Former Soviet Union, MMG is able to deliver a unique blend of content that
resonates with the "second generation" Russian mentality: distinctly American
with a European flair.
 
Echo was acquired by MMG in October 2005. Un-audited sales figures for Echo
formerly know as New Life Radio were as follows.
 

 [mmg2.jpg]  
Mega Media Records, Inc. dba Skeleton Key Entertainment
 
Mega Media Records is comprised of several divisions, publishing, talent
management, new media ventures and recorded music.

 
Recorded Music
 
The record label division provides a "one-stop shopping" forum for artists,
because all services of a major record label are provided in-house at MMG,
including promotions, marketing, artist development and access to music
recording and video facilities.  MMG will also be able to provide co-publishing
and management services to artists signed to MMG's record label division,
enabling MMG to act as a true partner to a recording artist by actively
participating in all facets of the artist's career.  Mega Media Records already
has an impressive roster of talent that includes rap legends Junior Mafia,
platinum hip-hop producer Minnesota, R&B sensation Kenny Wray.  MMG's
state-of-the­art recording and editing studios in Brooklyn, and its satellite
studios in mid-town Manhattan, provide a comfortable and functional setting for
all MMG artists to create and record their art.  MMG's goal is to acquire both
established and new recording artists, balancing risk by tapping into the
existing fan base of established artists while investing in unknown artists who
management believes have the potential to be the superstars of tomorrow.
 
 

--------------------------------------------------------------------------------


 
-2-
New Media
 
The new media division will invest in small new media companies, such as
independent ring tone and real tone aggregators. This division, engaging in
perhaps the most speculative area of the music business, will focus is on
identifying and investing in newly-formed music companies that are introducing
important services and technologies to an industry that is rapidly
changing.  The traditional record industry model of delivering physical product
via retail outlets such as record shops is quickly becoming a thing of the past,
while digital delivery via the Internet and mobile devices will likely grow
exponentially over the next few years.  Neither MMG nor Mega Media Records has
invested in or developed any new media technologies and there can be no
assurance that it will do so.
 
Publishing Division
 
The publishing division will focus on acquiring various music publishing
properties.  Initially, we will attempt to acquire small music publishing
catalogs with a demonstrated earnings history. MMG will also purchase publishing
interests in recently-released and soon-to-be released individual musical
compositions that show earnings potential.  Finally, MMG will attempt to sign
promising producer-writers and artist-writers to exclusive co-publishing
agreements pursuant to which MMG will co-own all compositions written during the
respective terms of such agreements and act as the exclusive administrator of
the compositions subject to such agreements. The publishing division has not yet
acquired any properties and there can be no assurance that it will be able to do
so on terms acceptable to it or at all.
 
Talent Management
 
The management division will provide entertainment management services to
writers, producers and recording artists, in addition to acting as consultants
to industry executives.  MMG will manage the artists signed to the record label
division of MMG, as well as manage artists signed to third-party record
companies.  MMG will allocate most of its resources to established writers,
producers and artists, but will also manage promising talent on a speculative
basis. This division is still in its early stage of development.
 

 [mmg3.jpg]  
Mega Media Film
Mega Media Film is a full-service film studio with a virtual 3D chromatic room
and a 4A virtual studio. This studio is utilized to produce music videos for
recording artists and multimedia projects. In addition to being used for
music-based projects, MMG produces TV commercials, infomercials, and other
video-related products. MMG has a talented staff of animators, visual effect
designers, and editors who work in MMG's offices on a daily basis. MMG will also
film
and produce independent films and various DVD projects.

 
 
 
 

--------------------------------------------------------------------------------


 
-3-
 
The virtual 3D studio allows MMG to produce video products at a fraction of the
cost of traditional films. Most of the video products filmed today require the
use of large, physical sets.  This is costly and time-consuming, since actual
physical labor is required along with permits, adequate space on-site, and
extensive personnel. MMG's graphic designers can create life-like virtual sets
by using this new technology without the hassles of traditional filming. This
allows for faster production time, which ultimately translates into dollars
saved.  For a demonstration, please go to the following links:
www.for­a.com/movies/digistorm.wmv and www.fora.com/movies/digiwarpex2.wmv.
 
 

[mmg4.jpg] Mega Media Studios
 
Mega Media Studios is a multi-room, state-of-the-art, 7000 sq. foot facility
located in the heart of Brooklyn, just minutes outside of Manhattan.
 
[mmg5.jpg]

 
Studio A features a 96 channel Euphonix console, custom Dynaudio Munro monitors,
and a large isolation booth for the ultimate accommodations in live
recording.  MMG's studio personnel are experienced, professional and helpful.
The studios are fully-equipped to handle projects from commencement to
conclusion, and provide the perfect environment for artists signed to MMR to
create their product. Having everything handled in-house enables MMG to control
recording costs, watch budgets and closely monitor the development of its
artists.  In addition, the studios will be made available for third-party
projects in an effort to maximize the income-earning potential of the
studios.  MMG will actively market its facilities to independent and major
record labels.
 

 

 [mmg6.jpg]  
Mega Media Sports Entertainment
 
MMG has a sports division that specializes in the creation of instructional
sports videos, taking today’s popular athletes and sports figures and producing
modern, exciting and informative instructional/fitness videos. Currently, the
instructional video market is filled with products that range from $14.99 to
$129.99, featuring star athletes that have retired some time ago. MMG currently
has two projects in the final production stages, discussed below, and is also in

negotiations with members of the NBA, NHL and NFL. There can be no assurance,
however, that MMG will be able to enter into any agreements with any other
athletes on terms acceptable to MMG or at all.
 
 

 [mmg7.jpg] Echo Broadcasting Group, Inc.
 
Echo Broadcasting, Inc. is a Russian-American entertainment and media company.
Driven from within by its consumer brand – Evolution of Entertainment – Echo
structures its Radio, Interactive and Publishing

 
 
 

--------------------------------------------------------------------------------


 
-4-
 

 

 [mmg8.jpg]  

 
divisions to be contemporary, entertaining, fun and relevant to the Ethnic
Russian consumers in North America. Working with cutting-edge news networks and
contributing staff in the entertainment and fashion industries both in the
United States and the Former Soviet Union, Echo is able to deliver a unique
blend of content that resonates with the Second Generation mentality –
distinctly American with a European flair.  Echo is a media partner in many
major Russian events and concerts in the New York Metropolitan Area.  As the
market grows, Echo intends to offer interactive television to complete the line
of cutting edge entertainment and news outlets. All of Echo's media is
structured to provide the advertisers with every viable marketing tool
available, including traditional advertising, contextual advertising, product
placement, viral marketing and BTL.
 

 [mmg9.jpg] Interactive Division
 
www.VSERU.com
 
Launched in the summer of 2005, VSERU.com is a single in-language source of
information on leisure, nightlife and entertainment for the ethnic Russians in
New York. VSERU makes mainstream entertainment accessible to the
Russian-speaking

audience, with a wide variety of features, comprehensive and searchable listings
and events calendars.
 
 

 [mmg10.jpg]  
Publishing Division
 
Radio Division
 
Radio VSE – 87.7FM

 
Debuting in 2003 on 620AM, Radio VSE has become the largest independent,
commercial Russian language radio station in the New York Tri State Area. Radio
VSE rapidly developed an estimated audience of 800,000 loyal listeners and has
become a primary source of information for Russian-speaking New Yorkers. The
current format of Radio VSE is divided into three categories – talk radio, music
programming and the news, including national and international headlines,
lifestyle and entertainment.  Another staple of the programming is live
broadcasting from Russia, Ukraine, Germany and Israel. The guest list of the
talk shows ranges from politicians and governmental officials to Russian
celebrities on tour in the United States. All broadcasting on Radio VSE is live,
with listener participation and call-in segments. Radio VSE's portable studio
and road crew are on the road daily on the streets of Little Odessa, interacting
with the audience and producing entertaining live segments from NYC's hotspots.
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE B
MMG Capital Structure
 

Shareholder     Common     Percentage     Preferred     Percentage  
Aleksandr Shvarts
      275,000       5.21 %     4,080,000       28.30 %
Alex Puzaitzer
      200,000       3.79 %             0.00 %
Andrew Tavel
              0.00 %     50,000       0.35 %
Boris Motovich
      537,189       10.18 %     200,000       1.39 %
Boris Tantsky
      80,000       1.52 %     -       0.00 %
Charles Suitt
              0.00 %     50,000       0.35 %
Danny Vinokur
      100,000       1.89 %             0.00 %
David Kokakis
              0.00 %     1,750,000       12.14 %
Lev Paukman
      1,046,807       19.84 %     2,075,000       14.39 %
Elan Kaufman
      1,298,450       24.60 %     2,575,000       17.86 %
Eric Schwartz
      275,000       5.21 %     2,320,000       16.09 %
FD Import
      300,000       5.68 %     -       0.00 %
Galina Goldberg
              0.00 %     10,000       0.07 %
Gennady Pomeranets
      80,000       1.52 %     500,000       3.47 %
Karo Osipov
      220,000       4.17 %     150,000       1.04 %
Kiril Zadov
              0.00 %     10,000       0.07 %
Matrix Alliance
      384,000       7.28 %     200,000       1.39 %
Michael Koblenz
              0.00 %     50,000       0.35 %
Michael Koifman
      106,000       2.01 %     -       0.00 %
Michael Novakhov
              0.00 %     10,000       0.07 %
Mikhail Buzukashvilli
              0.00 %     5,000       0.03 %
Nicole Caracappa
              0.00 %     10,000       0.07 %
Richard Larson
      125,000       2.37 %     -       0.00 %
Julia Milne
      250,000       4.74 %     100,000       0.69 %
Viktor Lushin
              0.00 %     10,000       0.07 %
Vladimir Grjonko
              0.00 %     10,000       0.07 %
Yevgeny Morgovsky
              0.00 %     150,000       1.04 %
Yuri Pirag
              0.00 %     100,000       0.69 %
Yuriy Avezov
              0.00 %     2,000       0.01 %  
TOTALS
    5,277,446       100.00 %     14,417,000       100.00 %




**All preferred Shares will be converted into common shares at the time of the
RTO with PUBCO on a two (2) common shares to one (1) preferred share basis, and
all the then issued and outstanding shares of MMG shall be exchanged for shares
representing approximately 68.5% of the Resulting Company.
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE C
Management Prepared Financial Statements
 
SEE FOLLOWING PAGES
 
 

--------------------------------------------------------------------------------


 
 
MEGA MEDIA GROUP, INC. AND SUBSIDIARIES
CONSOLIDATED BALANCE SHEETS
UNAUDITED
 

   
January 31,
 
ASSETS
 
 
2007(unaudited)
   
2006
      Current Assets            
Cash
  $ 37,444     $ 12,418  
Accounts receivable, net
    68,636       152,763  
Prepaid Expenses
    168,203        -  
Total Current Assets
    274,283       165,181                    
Fixed assets, net
    559,097       465,590  
Master records, net
    306,676       128,621  
Advances
    20,000       -  
Note Receivable-Gladiator
     -        -  
Deposits
    225,486       183,486  
Other
    16,010       16,010                    
TOTAL ASSETS
  $ 1,401,553     $  958,88                    
LIABILITIES AND STOCKHOLDERS' DEFICIT
               
    Current Liabilities
               
Accounts payable
  $ 34,458     $ 291,642  
Sale tax payable
    892       892  
Payroll taxes payable
    284,731       26,291  
Accrued Offices' Compensation
    379,829          
Equipment loan - current portion
    14,924       14,924  
Equipment lease - current portion
    19,440        -  
Loans payable
    852,900       440,000  
Due to related party
    444,455        -  
Deferred revenues
    252,399        -  
Accrued interest
    2,400       -  
Payable to shareholders
    715,118       355,186  
Total Current Liabilities
    3,301,546       1,128,935                    
Equipment Loan Payable
    46,961       65,449  
Equipment Lease Payable
    50,220        -  
TOTAL LIABILITIES
    3,398,727       1,194,384                    
Commitments and contingencies
     -        -                    
    Stockholders' Deficit
               
Preferred stock, $.001 par value, 20,000,000 shares authorized, 14,492,000
shares issued and outstanding
    14,492       2,500  
Common stock, $.001 par value, 70,000,000 shares authorized, 5,077,446 shares
issued and outstanding as of 10/31/06 and 3,175,000 shares issued and
outstanding as of 10/31/05
    5,277       3,175  
Additional paid-in capital
    4,067,546       2,679,378  
Deferred compensation
    (1,392 )        
Accumulated Deficit
    (6,083,097 )     (2,870,499 )
Total Stockholders' Deficit
    (1,997,174 )     (235,496 )                  
TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT
  $  1,401,553     $  958,888  

 
The accompanying notes are an integral part of these financial statements.
 
 
2

--------------------------------------------------------------------------------


 
MEGA MEDIA GROUP, INC. AND SUBSIDIARIES
CONSOLIDATED STATEMENTS OF OPERATIONS
UNAUDITED
 

   
Year Ended January
     
 2007
   
2006
     
(unaudited)
                     
Revenues:
           
  Advertising revenues
  $ 3,240,069     $ 2,598,148  
  Other revenues
    217,023       150,620                    
    Total Revenues
    3,457,091       2,748,768                    
  Operating Expenses
    3,007,7[0       2,429,830  
  Selling, general and administrative
    3,316,438       1,917,703  
  Depreciation and amortization
    287,204       631,796                           6,611,352       4,979,329  
                 
  Net loss from operations
    (3,154,261 )     (2,230,561 )                  
Other Expenses:
                  Loss on detivatives      -        -  
  Interest
    58,338       40,413                    
  Net loss before tax benefit
    (3,212,598 )     (2,270,974 )                  
  Tax benefit
             -                    
  Net loss
  $ (3,212,598 )   $ (2,270,974 )                  

 
The accompanying notes are an integral part of these financial statements.
 
3

--------------------------------------------------------------------------------


 
 
MEGA MEDIA GROUP, INC. AND SUBSIDIARIES
CONSOLIDATED STATEMENTS OF CASH FLOWS
UNAUDITED
 

      Year Ended January 31,         
2007 
     
2006 
       
(unaudited) 
         
CASH FLOWS FROM OPERATING ACTIVITIES:
               
Net loss
  $ (3,212,598 )   $ (2,270,974 )
Adjustments to reconcile net loss to net cash
               
    used by operating activities:
               
Depreciation and amortization
    287,204       631,796  
Allowance for doubtful accounts
    -       13,000  
Preferred stock issued
    11,992       -  
Deffered stock compensation
    (1,392 )        
Changes in operating assets and liabilities:
               
    (Increase) in accounts receivable
    84,127       (90,078 )
    (Increase) decrease in advances
    (20,000 )     17,650  
    (Increase) decrease in prepaid expenses
    (168,203 )        
    (Increase) decrease in other current assets
               
    (Increase) in other
    -       (14,660 )
    Increase (decrease) in bank overdraft
    -       (12,660 )
    Increase in accounts payable
    42,816       273,185  
    Increase in sales tax payable
    -       34  
    Increase in lease payable
    69,660       -  
    Increase in accrued officers' compensation
    379,829       -  
    Increase in accrued expenses
    2,400          
    Increase in deferred revenue
    252,399          
    Increase in payroll liabilities
    258,440       10,269  
        Total adjustments
    1,199,270       828,536  
NET CASH USED BY OPERATING ACTIVITIES
    (2,013,328 )     (1,442,438 )                  
CASH FLOWS FROM INVESTING ACTIVITIES:
               
    Master records
    (306,676 )     (298,539 )
    Fixed assets
    (252,089 )     (335,571 )
    Investment in Gladiator
    -       (260,000 )
    Deposits
    (42,000 )     (172,486 )
CASH USED BY INVESTING ACTIVITIES
    (600,765 )     (1,066,596 )                  
CASH FLOWS FROM FINANCING ACTIVITIES:
               
    Loan proceeds, net of repayments
    (8,988 )     1,135,559  
    Proceeds from issuance of debenture
    403,400       -  
Loans from shareholders
    99,932       710,673  
Loans from related parties
    444,455          
    Sale of common stock
    1,700,321       675,000  
CASH PROVIDED BY FINANCING ACTIVITIES
    2,639,120       2,521,232                    
NET INCREASE IN CASH
    25,026       12,198                    
CASH: Beginning of period
    12,418       220  
 End of period
  $ 37,444     $ 12,418                     Supplemental disclosure of noncash
financing and investing activities:                     Cash paid during the
period for income taxes   $ 2,275     $ -       ­Cash paid during the period for
interest   $ 55,937     $ -   Non Cash Investing Activities:                
    Equipment contributed for common stock   $       $ 37,877       Stock issued
for Echo Broadcasting   $       $ 3,666  

 
The accompanying notes are an integral part of these financial statements.
 
 
4

--------------------------------------------------------------------------------


 
 
MEGA MEDIA GROUP, INC. AND SUBSIDIARIES
STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT)
FOR THE YEARS ENDED JANUARY 31, 2006 AND 2005 AND THE UNAUDITED NINE MONTHS
ENDED OCTOBER 31, 2006
UNAUDITED
 

   
Preferred Stock
($.001 par value)
 
Common Stock
($.001 par value)
 
Additional Paid-In Capital
 
Deferred Capital
 
Accumulated Deficit
 
Total Stockholders’ Equity
(Deficit)
   
Shares
 
Amount
 
Shares
 
Amount
       
Balance February 3, 2004
 
-
$
-
 
-
$
-
$
-
$
-
 
-
$
- 
                                 
Capital contribution
 
-
 
-
 
666,665
 
667
 
1,207,120
     
-
 
1,207,787 
                                 
Loss for year ended
                               
    January 31, 2005
 
-
 
-
 
-
 
-
 
-
 
-
 
(599,525
) 
(599,525)
                                 
Balance January 31, 2005
 
-
 
-
 
666,665
 
667
 
1,207,120
     
(599,525
) 
608,262 
                                 
Shares issued to purchase
             
 
               
    Echo Broadcasting Group, Inc.
 
1,833,335
 
1,833
 
1,833,335
 
1,833
 
-
     
-
 
3,666 
                                 
Capital contribution
 
666,665
 
667
 
-
 
-
 
747,883
     
-
 
748,550 
                                 
Sale of common stock
 
-
 
-
 
675,000
 
675
 
674,325
     
-
 
675,000 
                                 
Loss for year ended
     
 
                       
    January 31, 2006
 
-
 
-
 
-
 
-
 
-
 
-
 
(2,270,974
) 
(2,270,974)
                                 
Balance January 31, 2006
 
2,500,000
 
2,500
 
3,175,000
 
3,175
 
2,629,328
     
(2,870,499
) 
(235,496)
                                 
Sale of common stock
 
-
 
-
 
620,000
 
620
 
349,380
         
350,000 
                                 
Stock issued to pay for
                               
    lender’s fees
         
100,000
 
100
 
9,900
         
10,000 
                                 
Stock issued for conversion of
                               
    loans to shareholders
         
1,045,257
 
1,045
 
842,086
         
843,131 
                                 
Stock issued in exchange for
                               
    lease commitments
         
337,189
 
337
 
236,852
         
237,189 
                                 
Restricted stock award
                               
    to officers and shareholders
 
10,600,000
 
10,600
 
-
 
-
 
-
         
10,600 
                                 
Restricted stock award
                             
 
    to employees
 
1,392,000
 
1,392
                     
1,392 
                                 
Deferred stock based compensation
                     
(1,392
)    
(1,392)
                                 
Loss for year ended
                               
    January 31, 2006
 
-
 
-
 
-
 
-
 
-
 
-
 
(3,212,598
) 
(3,212,598)
                                 
Balance October 31, 2006
 
14,492,000
$
14,492
 
5,277,446
$
5,277
$
4,067,546
$
(1,392
) 
(6,083,097
)  $
(1,997,174)
                                 

 
The accompanying notes are an integral part of these financial statements.
 
 
5

--------------------------------------------------------------------------------


 
 
SCHEDULE D
Form of Promissory Note
 

 

US$u
 ON DEMAND

 
Dated:                    
 
FOR VALUE RECEIVED, Mega Media Group, Inc. (the “Borrower”), incorporated under
the laws of United States of America, and having its head office located at 3rd
Floor, ,598 Broadway, New York, New York 10012, promises to pay ON DEMAND to the
order of First Capital Invest Corp. (the “Lender”), of Florastrasse 14, Zurich,
CH-8008, Switzerland, the principal sum as stated above of lawful money of the
United States of America. The principal sum will be secured and will bear
interest at the rate of ten (10%) percent per annum calculated and payable
quarterly on March 31, June 30, September 30, and December 31 of each year, both
before and after maturity, default and judgement.
 
Presentment, protest, notice of protest and notice of dishonour are hereby
waived.
 
The Borrower may from time to time repay all or any part of the principal and
any accrued and unpaid interest that remains unpaid to the date of payment
without notice, penalty or bonus.
 
MEGA MEDIA GROUP, INC.
 
Per:
                        
Authorized Signatory
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE E
Employment, Service & Pension Agreements of MMG
 
1.    David Kokakis
 
       Contract dated January 1, 2006. The term runs from January 1, 2006 to
January 31 of 2008. Base compensation: $150,000.
 
2.    Gennady Pomeranets
 
       Contract dated January 1, 2006. The term runs from January 1, 2006 to
January 31 of 2008. Base compensation: $60,000.
 
3.    Alex Shvarts
 
       Contract dated January 1, 2006. The term runs from January 1, 2006 to
January 31 of 2008. Base compensation: $180,000.
 
4.    Eric Schwartz
 
       Contract dated January 1, 2006. The term runs from January 1, 2006 to
January 31 of 2008. Base compensation: $180,000.
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE F
Real Property & Leases of MMG
 
1.           The company leases office space for its production, studios, and
radio broadcasting facilities:
 
            Location:    Suites 205, 206 and 210
                       1122 Coney Island Avenue
                       Brooklyn, NY 11230
 
            Size:        7,000 square feet
 
      There are two (2) leases:
 
            Lease #1:
 
            Term:                         expires June 2007
            Monthly Fee:       $5,941.04
            Option to Renew:    for an additional three (3) years (to June
2010).
 
            Lease #2:
 
            Term:              expires February 28, 2009
            Monthly Fee:     $6,009.98
 
2.           The company leases office space:
 
            Location:    3rd Floor
                       598 Broadway
                       New York, NY 10012
 
            Size:       5,500 square feet
 
      There is one (1) lease:
 
            Lease #1:
 
            Term:                        expires April 18, 2016
            Monthly Fee:      $15,000
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE G
Encumbrances on MMG’s Assets
 
Contractual Obligations
 
We have certain fixed contractual obligations and commitments that include
future estimated payments. Changes in our business needs, cancellation
provisions, changing interest rates, and other factors may result in actual
payments differing from the estimates. We cannot provide certainty regarding the
timing and amounts of payments. We have presented below a summary of the most
significant assumptions used in our determination of amounts presented in the
tables, in order to assist in the review of this information within the context
of our consolidated financial position, results of operations, and cash flows.
 
The following table summarizes our contractual obligations as of October 31,
2006, and the effect these obligations are expected to have on our liquidity and
cash flows in future periods.
 
1. 

 
Total
1yr
1-3yrs
3-5yrs
Capital Leases
$74,520
$19,440
$55,080
 
Operating Leases
$11,473,898
$2,417,690
$7,779,247
$1,276,961
Equipment Loans
$64,745
$14,924
$49,821
   
$11,613,163
$2,452,055
$7,884,146
$1,276,961


 
2.    On October 4, 2006 the Company has entered into a new lease agreement for
various computer and office equipment, which expires on September 2010.
 

3.
Operating leases consist of various premises leases for our two offices and
airtime lease with Island Broadcasting. The Company has an agreement (the
"Agreement") with Island Broadcasting Company (the "Licensee") for airtime.
Pursuant to the Agreement the Company has purchased airtime for the period
November 1, 2005 to July 1, 2010. However, after July 1, 2006 the Licensee may
terminate the Agreement upon 90 days' notice to the Company. Per the Agreement,
the airtime is paid monthly. Airtime lease expense for 2006 was $2,072,929.

 
4.    The company has two equipment loans that carry 6.75% interest rate and
mature in 2010 and 2011.
 
 

--------------------------------------------------------------------------------



 
SCHEDULE H
MMG Litigation
 
There is no pending or threatened litigation.
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE I
Options or Rights to Purchase Securities of MMG
 
Date
Party
Loan Amount
Conversion Price
Loan Amount
7/21/2006
Danny Vinokur
$150,000.00
$0.30
$45,000.00
8/1/2006
Anna Paukman
$50,000.00
$0.30
$15,000.00
10/10/2006
Andrey Anikeyev
$100,000.00
$0.30
$30,000.00
10/20/2006
David Kokakis
$444,455.00
$0.30
$133,336.50
10/24/2006
Elan Kaufman
$56,000.00
$0.30
$16,800.00
10/31/2006
Michael Koifman
$40,000.00
$0.30
$12,000.00
10/31/2006
Lev Paukman
$50,000.00
$0.30
$15,000.00
11/16/2006
Elan Kaufman
$30,000.00
$0.30
$9,000.00
1/11/2007
Andrey Anikeyev
$100,000.00
$0.25
$25,000.00
1/11/2007
Elan Kaufman
$40,000.00
$0.25
$10,000.00
1/16/2007
Anna Paukman
$60,000.00
$0.25
$15,000.00
2/21/2007
Anna Paukman
$57,000.00
$0.25
$14,250.00
2/22/2007
Elan Kaufman
$34,000.00
$0.25
$8,500.00
3/2/2007
Alex Puzaitzer
$100,000.00
$0.25
$25,000.00
 
Total
$1,311,455.00
 
$373,886.50

 
NIR Funding
 
On August 18, 2006, we entered into a Securities Purchase Agreement for a total
subscription amount of $1,500,000 that included Stock Purchase Warrants and
Callable Secured Convertible Notes with:
 
    AJW Capital Partners, LLC,
    AJW Offshore, Ltd.,
    AJW Qualified Partners, LLC, and
    New Millennium Capital Partners II, LLC
 
(collectively, the “Investors”).
 
There was an initial funding of $200,000 (completed August 21, 2006) and second
tranche of $200,000 (completed November 28, 2006), of which we received net
proceeds of $400,000. On each closing date, the following parties issued
callable secured convertible notes as follows:
 
    AJW Capital Partners, LLC invested $19,400;
    AJW Offshore, Ltd. invested $118,000;
    AJW Qualified Partners, LLC invested $60,000; and
    New Millennium Capital Partners II, LLC invested $2,600.
 
 

--------------------------------------------------------------------------------


 
-2-
 
The callable secured convertible notes are convertible into shares of our common
stock at a variable conversion price based upon the applicable percentage of the
average of the lowest three (3) trading prices for the Common Stock during the
twenty (20) trading day period prior to conversion. The “Applicable Percentage”
means 50%; provided, however, that the Applicable Percentage shall be increased
to:


    (i)           55% in the event that a Registration Statement is filed within
thirty days of the closing; and


    (ii)          60% in the event that the Registration Statement becomes
effective within one hundred and twenty (120) days from the Closing.


Under the terms of the callable secured convertible note and the related
warrants, the callable secured convertible note and the warrants are exercisable
by any holder only to the extent that the number of shares of common stock
issuable pursuant to such securities, together with the number of shares of
common stock owned by such holder and its affiliates (but not including shares
of common stock underlying unconverted shares of callable secured convertible
notes or unexercised portions of the warrants) would not exceed 4.99% of the
then outstanding common stock as determined in accordance with Section 13(d) of
the Exchange Act.
 
The Investors received the following seven (7) year warrants to purchase shares
of our common stock, exercisable at $.01 per share:
 

  AJW Capital Partners, LLC 4,850,000 warrants;   AJW Offshore, Ltd. 29,500,000
warrants;   AJW Qualified Partners, LLC 15,000,000 warrants; and   New
Millennium Capital Partners II, LLC 650,000 warrants

 
(the “Warrants”).
 
The Warrants are not subject to registration rights.
 
SOME NOTES. This deal is being renegotiated as it was structured for the
previous public company that we are rescinding. The terms will change including
the amount of the warrants. These warrants were to be adjusted for a 1500 to 1
reverse. Also the funding will be going up to $2,000,000. The deal was with The
Public Vehicle and was structured based on 1.5 billion shares outstanding. We
are going to pick up the deal as Mega Media and as the new PUBCO but on
different terms.
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE J
Registered Trademarks, Trade Names & Patents of MMG


1.    Mega Media Group, Inc.


2.    Mega Media Records, Inc. dba Skeleton Key Entertainment


3.    Mega Media Film


4.    Mega Media Studios


5.    Mega Media Sports Entertainment


6.    Echo Broadcasting Group, Inc.


7.    www.VSЁRU.com


8.    Radio VSE
 
 

--------------------------------------------------------------------------------



 
SCHEDULE K
Resulting Company Share Structure
 
Existing Pubco Shareholders
(approximately28.5%)
21,090,000
First Capital Invest Corp.
(3%)
2,220,000
Former MMG Shareholders
(approximately68.5%)
50,690,000
(post-conversion of all preferred and loan
   
conversion shares)
     
Approximately
74,000,000

 